Citation Nr: 1044909	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-24 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of decompression 
sickness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from July 1983 to April 1987.  He also served in the Army 
National Guard of Minnesota from September 1988 to August 1991, 
which included a period of active duty for training (ADT) from 
January 1989 to June 1989.  The Veteran had an additional period 
of ADT from May to October 1990, with additional service in the 
Air National Guard of Iowa from October 1991 to February 1995, 
which has not been verified by the National Personnel Records 
Center (NPRC).  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above, which, in pertinent 
part, denied service connection for residuals of decompression 
sickness and a bilateral knee condition.  

In September 2006, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of the hearing is associated with the clams file.  

In a January 2007 decision, the Board denied the claims of 
entitlement to service connection for residuals of decompression 
sickness and a bilateral knee condition.  The Veteran appealed 
the Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a November 2008 decision, the 
Court affirmed the portion of the Board's decision that denied 
service connection for a bilateral knee condition but vacated the 
portion of the decision that denied entitlement to service 
connection for residuals of decompression sickness, which was 
remanded to the Board for additional adjudication and will be 
discussed herein.  

As noted in a July 2009 Board decision, the Veteran has 
raised a claim of service connection for aggravation of 
congenital genu valgum.  See March 2008 Brief of Appellant 
to the Court.  Additionally, the Veteran provided a 
September 2010 private medical opinion in which the doctor 
stated that he had neck and back pain from a 1994 motor 
vehicle accident.  While those issues have been raised by 
the record, they have not been yet been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, such 
matters are referred to the AOJ for appropriate action.  


FINDING OF FACT

The most competent, credible, and probative evidence of record 
preponderates against a finding that the Veteran currently has 
any residual symptoms or condition that is related to 
decompression syndrome manifested during service.  


CONCLUSION OF LAW

A current residual disability related to decompression syndrome 
was not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2004 that fully addressed 
all required notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate his claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  The 
RO also sent the Veteran a letter in March 2006 that informed him 
of how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.   An August 2010 
supplemental statement of the case readjudicated the issue, 
thereby curing any timing defect of the notice.  That is, the 
Veteran has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  This was 
accomplished.   

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained the 
Veteran's service treatment records and all VA and private post-
service treatment records identified by the Veteran.  In this 
context, the Board notes that the RO attempted to obtain records 
from the Veteran's National Guard service, as the Veteran 
testified that such records may contain complaints regarding his 
arms and headaches which may be related to his decompression 
sickness.  The evidentiary record contains records from the Iowa 
National Guard.  The controlling issue in this case is whether 
the Veteran currently has any residual symptoms or conditions 
that are related to the symptoms and diagnosis of decompression 
syndrome rendered in service.  The Board is mindful that the 
history of the Veteran's disability must be considered in any 
case; however, there is sufficient evidence of record that shows 
the Veteran's medical condition while in service.  Therefore, no 
additional development is needed.  

In addition to the foregoing, it appears that all obtainable 
evidence identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that neither he 
nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  The Board also notes that 
the Veteran was afforded a VA examination in April 2010 in 
conjunction with this claim and that he was given an opportunity 
to set forth his contentions at the hearing before the 
undersigned.  This examination was adequate because it was 
performed by a medical professional based on a review of claims 
file, solicitation of history and symptomatology from the 
Veteran, and a thorough examination of the Veteran.  The 
resulting diagnoses and rationales were consistent with the 
examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. 
App 295 (2008).  It is therefore the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  

Facts and Analysis

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence 
and contentions of record in a particular case, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  

Review of the service treatment records reveals that the Veteran 
was diagnosed with type I decompression sickness in January 1987.  
At that time, the Veteran complained of left shoulder pain which 
began after an altitude chamber flight and he reported increased 
pain with movement of his arm, without any additional symptoms or 
distress.  On examination, the right shoulder was painful but 
neurological examination was normal.  The evidence shows the 
Veteran was treated in a Hyperbaric Chamber but he continued to 
have residual soreness in the left shoulder, which the examining 
physician noted was not surprising considering the amount of time 
that lapsed between the injury and treatment.  Two weeks later, 
the Veteran reported for follow-up treatment and he reported that 
the left shoulder pain had completely resolved.  Neurological 
examination was normal and the Veteran demonstrated normal range 
of motion in the left shoulder.  He was diagnosed with type I 
decompression sickness and was allowed to return to flying 
status.  The Veteran was told to return if any problems arose, 
but the service treatment records are negative for any additional 
complaints, treatment, or findings related to a left shoulder 
problem or decompression sickness.  

At the September 2006 Travel Board hearing, the Veteran testified 
that he currently has bilateral arm numbness and headaches which 
he believes are associated with the decompression sickness 
manifested during service.  In support of his claim, the Veteran 
and his representative argued that service treatment records 
reflect that, in September 1984, the Veteran complained of left 
arm numbness extending from the triceps area to the hands, which 
was aggravated by the chamber accident and subsequent 
decompression sickness and potentially caused nerve damage to the 
spine or vertebra extending to the upper extremities.  

In further support of his claim, the Veteran also submitted 
private medical records from Noran Neurological Clinic, dated 
from 2009 to 2010, which reflect that the Veteran sought 
treatment for left shoulder pain, neck pain, upper extremity 
numbness, and left lower extremity stiffness, which he related to 
decompression sickness manifested during service.  The evidence 
also shows the Veteran complained of headaches.  The Veteran's 
examining physician, Dr. D.D., noted that there was no definite 
evidence of radiculopathy but he also noted that, while imaging 
and other clinical studies revealed degenerative changes in his 
cervical spine, he did not think this condition was related to 
the Veteran's decompression sickness.  Instead, he opined that 
the Veteran's neck and back pain were related to a 1994 motor 
vehicle accident.  As to the symptoms associated with the 
Veteran's carpal tunnel syndrome, Dr. D.D. noted that the 
physician who conducted the EMG was not certain of the clinical 
significance of the symptoms and that he stated these symptoms 
can occasionally be seen in otherwise normal people.  As to the 
Veteran's headaches, Dr. D.D. noted that the Veteran's headaches 
had their onset in childhood.  

The Veteran was afforded a VA examination in April 2010 to 
determine whether he has any current residual condition or 
symptoms which are likely related to the decompression sickness 
manifested during service.  The VA examiner reviewed the claims 
file and noted the Veteran's pertinent medical history, including 
the symptoms he manifested during and following the chamber 
incident.  The examiner also noted the Veteran's report of 
continued left shoulder pain following service, for which he 
first received treatment in 2002 at the VA Medical Center in 
Minneapolis.  He also noted that, while there is evidence showing 
the Veteran complained of upper extremity numbness in 2009, the 
final diagnosis was neck pain and upper extremity tingling, with 
no diagnosis of residuals of decompression sickness.  

After examining the Veteran's cervical spine and left shoulder, 
and noting the medical and functional history related thereto, 
the VA examiner stated that, while the Veteran has symptoms, 
there is no current clinical objective evidence of a diagnosable 
disease, pathology, or residual of decompression sickness.  The 
examiner explained that, while there is evidence of type I 
decompression sickness in the left shoulder reflected in the 
service treatment records, the condition was noted as resolved in 
the treatment records and that complete resolution is seen in 
essentially 100 percent of patients with type I decompression 
sickness.  

After reviewing the evidentiary record, the Board finds the 
preponderance of the evidence is against the grant of service 
connection for residuals of decompression sickness.  In making 
this determination, the Board has considered the lay statements 
and testimony of the Veteran, which the Board notes is competent 
evidence of his current symptoms.  However, in evaluating this 
claim, the Board finds that the most competent, credible, and 
probative evidence of record is the medical evidence of record, 
which preponderates against a finding that the Veteran currently 
has residual symptoms or conditions related to the decompression 
sickness manifested during service.  Indeed, the Board finds 
that, while the Veteran is competent to report his current 
symptoms, the medical evidence and opinions of record are more 
credible and probative as to whether any of the Veteran's current 
symptoms are residuals of his in-service decompression sickness.  

The Veteran can attest to factual matters of which he has first-
hand knowledge, such as experiencing symptoms such as pain in 
service, reporting to sick call, being placed on limited duty, 
and undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can also be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition (noting 
that sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

It is the Board's responsibility to evaluate the evidence and to 
assign each report or opinion its due probative weight.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In reviewing the evidence, 
the Board is free to favor one medical opinion over another if 
the Board provides an adequate statement of reasons or bases.  
Id.; see also 38 U.S.C. § 7104(d)(1).

As noted, the evidence shows the Veteran has complained of a 
myriad of symptoms that he believes are related to his 
decompression sickness, including bilateral arm numbness, 
headaches, neck and back pain, and lower extremity stiffness.  
However, two medical professionals have reviewed the evidentiary 
record and/or examined the Veteran and determined that his 
current symptoms and conditions are not related to or represent 
residuals of his decompression sickness.  See April 2010 VA 
examination report; private medical records from Dr. D.D. dated 
from 2009 to 2010.  The Board notes that there is no indication 
or suggestion that the April 2010 VA examination was inadequate 
to evaluate the Veteran's current medical condition as it relates 
to his in-service decompression syndrome and it appears that both 
the April 2010 VA examiner and Dr. D.D. were aware of all 
relevant facts in this case.  The April 2010 VA examiner also 
provided a rationale in support of his conclusion.  Therefore, 
the Board finds that the April 2010 VA examination report and 
medical records from Dr. D.D. are the most competent, credible, 
and probative evidence of record that addresses the likelihood 
that the Veteran has current residuals symptoms or conditions 
related to his decompression sickness manifested during service.  

The Veteran clearly believes that a current disability is related 
to his in-service decompression sickness.  In some instances, lay 
evidence can be competent regarding nexus.  This is particularly 
true when there is continuous symptomatology between in-service 
injury or disease and diagnosis of a disability; however, here, 
the Veteran bases his nexus opinion on his own medical knowledge.  
In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

Service connection based on continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post- service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.   Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  
Here, there is no question that compression syndrome was noted 
during service.  However, the Veteran's claim fails as to steps 
(2) and (3).  That is, the "same" symptoms are not demonstrated 
since that time.  Rather, the in-service condition was treated 
and no further symptoms throughout active duty were shown.  
Similarly, the Veteran's post-service reported manifestations 
were reviewed by several doctors, none of which supported the 
conclusion that there were residuals of decompression sickness.  
Given the complexity of identifying the nature and etiology of 
the symptoms, the Board finds that this disability is not the 
proper subject for lay evidence of a nexus.   Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the 
Veteran's current opinion based on his assertions is unconvincing 
and assigned no probative weight.  

In summary, and based on the foregoing, the Board finds the 
preponderance of the evidence is against the grant of service 
connection for residuals of decompression sickness, as the most 
competent, credible, and probative evidence of record is against 
a finding that the Veteran has any current residual symptoms or 
conditions related to decompression sickness manifested during 
service.  Because the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt doctrine is not for 
application and the Veteran's claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of decompression 
sickness is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


